Citation Nr: 9923995	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

The propriety of the initial rating assigned for the service-
connected bilateral hearing loss.  



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the RO.  



REMAND

The veteran seeks a compensable rating for hearing loss.  
During the pendency of the veteran's appeal, the portion of 
the VA's Schedule for Rating Disabilities that addresses the 
ear and other sense organs was amended, effective on June 10, 
1999.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the "Court") has indicated 
that when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Following a review of the entire claims 
folder, it is the opinion of the Board that the clinical 
findings currently of record are inadequate to rate the 
veteran's service-connected disease under both the old and 
new rating criteria.

In February 1998, the veteran submitted a copy of results of 
private audiometric testing which has not been considered by 
the RO.  The Board also notes that the report of VA 
audiological evaluation in April 1998 indicates that the 
examiner did not have the claims file at the time of that 
examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for bilateral hearing loss. After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  Then, the RO should arrange for a 
special VA audiological examination to 
determine the current extent of the 
veteran's service-connected bilateral 
hearing loss, and to obtain information 
which will provide for its evaluation 
under the new rating criteria for hearing 
loss disorders.  All indicated testing in 
this regard should be accomplished and 
all findings should be reported in 
detail.  The examining physician should 
be provided with a copy of the new rating 
criteria for hearing loss.  The complete 
claims folder, including a copy of this 
remand order, should be reviewed by the 
examiner.  The examiner should comment on 
degree of hearing impairment as 
demonstrated by submitted treatment 
records.  

3.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claim, to include 
consideration of both old and new rating 
criteria for hearing loss.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



